United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David W. Covino, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-673
Issued: October 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2012 appellant, through her counsel, filed a timely appeal from a
January 12, 2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration. Because more than 180 days elapsed from the last merit
decision dated February 28, 2011 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
Appellant’s counsel contends that appellant met her burden of proof. He contends that
the claims examiner used the incorrect standard in reviewing the evidence submitted and denying
a merit review.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On January 24, 2011 the Board set aside
a January 15, 2010 OWCP decision denying a merit review.2 OWCP found that appellant filed
an untimely request for reconsideration and failed to establish clear evidence of error. The Board
found that she filed a timely request for reconsideration from a January 6, 2009 merit decision.
The case was remanded for OWCP to evaluate appellant’s request under the proper standard of
review for a timely reconsideration request. The facts and circumstances as set forth in the prior
decision are hereby incorporate by reference.3
Appellant submitted a December 21, 2009 attending physician’s report from Dr. Elena F.
Herndon, a Board-certified psychiatrist; a January 4, 2010 psychologist’s report from
Joel Melvin, Ph.D; a May 6, 2008 letter from Charles Barclay, a union representative; and an
October 31, 2009 letter from the EEOC accepting her claim for investigation.
By decision dated February 28, 2011, OWCP denied modification of its January 6, 2009
decision. It found the evidence of record failed to establish any compensable work factors.
On December 18, 2011 appellant’s counsel requested reconsideration and submitted
evidence as set forth below.
In a December 6, 2011 report, Dr. Melvin related that he had treated appellant since 2009
for post-traumatic stress disorder (PTSD). He attributed her condition to sexual harassment by a
male coworker. Dr. Melvin related that appellant had no history of PTSD prior to her being
subjected to sexual harassment by a coworker. He addressed her EEOC case and discussed the
workplace with her.
By decision dated January 12, 2012, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant reopening her
case for further review of the merits. It found that the evidence was irrelevant to whether she
established a compensable factor.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
2

Docket No. 10-1404 (issued January 24, 2011).

3

On January 23, 2008 appellant, then a term 44-year-old painter, filed an occupational disease claim alleging that
on April 21, 2007 she first realized that her depression was due to sexual harassment and reprisal. She related that
on November 26, 2006 she filed a sexual harassment claim with the Equal Employment Opportunity Commission
(EEOC) and had experienced reprisal from the employing establishment as a result of filing her claim.
4

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.

2

considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS
The only decision before the Board is OWCP’s January 12, 2012 nonmerit decision
denying appellant’s application for reconsideration of a February 28, 2011 decision that denied
her emotional condition claim. OWCP found that the evidence was insufficient to establish any
compensable factors of employment. The issue presented is whether her December 18, 2011
reconsideration request met the conditions of 20 C.F.R. § 10.606(b)(2), requiring OWCP to
reopen the case for further review of the merits.
The Board finds that appellant did not provide any relevant or pertinent new evidence to
the issue of a compensable employment factor. Appellant did not submit evidence to show that
OWCP erroneously applied or interpreted a specific point of law or advance a relevant legal
argument not previously considered.
Appellant’s counsel contended that OWCP erred in failing to properly consider
Dr. Melvin’s December 6, 2011 medical report as factual support for appellant’s claim. He
contends that the Board should reverse the January 12, 2012 decision and finds that appellant
established that her PTSD was employment related based on Dr. Melvin’s determination that it
was related to sexual harassment by a coworker. Counsel argued that OWCP applied the correct
standard in its February 28, 2011 merit decision denying her claim but an incorrect standard in
denying further merit review on January 12, 2012. The Board finds that appellant’s argument is
not supported by the applicable case law or regulatory precedent. OWCP noted receiving
Dr. Melvin’s report. It found that, as appellant had not established a compensable employment
factor, it did not need to consider the medical evidence of record.8 The February 28, 2011
decision informed appellant that her claim was denied for failure to establish any compensable
work factors. For this reason, the medical reports had no bearing on the issue in question. The
underlying issue in the case is not medical in nature. While Dr. Melvin stated that he based his
report on EEOC hearing testimony of appellant and her coworkers, he did not provide any
specifics as to the alleged incidents of sexual harassment or testimony of coworkers. His
comments as to the factual aspects of the claim to instances he did not witness or have direct
knowledge of is not relevant to establishing a compensable work factor. As appellant has failed
5

20 C.F.R. § 10.606(b)(2). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
6

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

7

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
8

See C.T., Docket No. 08-2160 (issued May 7, 2009); A.K., 58 ECAB 119 (2006); Lori A. Facey, 55 ECAB
217 (2004).

3

to establish a compensable employment factor, the medical evidence is not relevant.9 OWCP
properly determined that this evidence did not constitute a basis for reopening the case for a
merit review. The evidence submitted on reconsideration does not satisfy the third criterion for
reopening a claim for merit review.
Appellant has not shown that OWCP erroneously applied or interpreted a specific point
of law or advanced a relevant new argument not previously submitted. Further, she has not
submitted pertinent new and relevant evidence. Therefore, OWCP properly denied her request
for reconsideration.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant a merit review of the claim.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 12, 2012 is affirmed.
Issued: October 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Id.

4

